Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are:
a “pixel unit” in claims 1 and 11.  A “pixel unit” is broadly and reasonably interpreted to be a means for performing a pixel function, absent additional structure or function describing how a pixel function is accomplished.  In light of the specification, a “pixel unit” is interpreted to be a pixel circuit (see a pixel array unit 30 containing pixels 20 in Figs. 1, 5, and paragraph 122 and 163); 

a “control unit” in claims 1, 6, 10, 11, 16, and 20.  A “control unit” is broadly and reasonably interpreted to be a means for controlling, absent additional structure or function describing how the controlling is accomplished.  In light of the specification, a “control unit” is interpreted a “circuit element providing a control voltage” (see a control unit 90 in Fig. 5 as described in paragraph 123). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, these claim limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these claim limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, as an exemplary claim, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10748486. Although the claims at issue are not identical, they are not patentably distinct from each other as is shown in the following table.
Application 16928484 claim 1
Issued Patent 10748486 claim 1


a display apparatus comprising:
display apparatus, comprising: 


a plurality of pixels arranged in a pixel unit, 
a plurality of pixels arranged in a pixel unit, 


wherein each of the plurality of pixels includes a light emitting unit 
each of the plurality of pixels including a light emitting unit 


and a driving transistor configured to drive the light emitting unit in response to a video signal applied to a gate electrode of the driving transistor, 
and the driving transistor is configured to drive the light emitting unit in response to a video signal applied to the gate electrode, 


the light emitting unit and the driving transistor are electrically connected serially between a first voltage line and a second voltage line;
the driving transistor and the light emitting unit being connected serially between a power supply line providing a power supply potential and a power source line providing a cathode potential; 



and a driving transistor that includes a gate electrode and a lower electrode that is below the gate electrode in a stacking direction, 


and a control unit configured to control the at least one of the plurality of pixels such that a voltage between the conductive layer and the second voltage line is changed to perform an adjustment of luminance of the light emitting unit.
and a control unit that is configured to control the plurality of pixels such that a voltage between the lower electrode of the driving transistor and the power source line is changed to perform an adjustment of luminance, wherein the adjustment of luminance occurs while the light emitting unit emits light.


The following table lists the instant application’s additional claims which are subject to a non-statutory double patenting rejection, similar to claim 1 above, along with the corresponding claims of the issued U.S. Patent No. 10748486. 
instant application’s claim
U.S. Patent No. 10748486 claim
1 (exemplary analysis above)
1
2
6
3
8
4
9
11
10
13
17
14
18


Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claims 2 and 12 recite “the second voltage line is electrically connected to a cathode electrode of the driving transistor”, however the drawings show the second .  
Appropriate correction is required. 
Claims 5 and 15 are objected to because of the following informalities:  
Claims 5 and 15 recite “the adjustment of luminance occurs while the light emitting unit of the at least one of the plurality of pixels emits light”, however it is not clear from the original filings how an emission period overlaps an adjustment period, leading to an interpretation that any emission period and adjustment period overlap found in the cited references covers this broadly claimed feature.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over Lim (Lim; Jae-Keun et al., US 20160042694 A1) in view of Park (Park; Dong-Wook et al., US 20110273419 A1). 
Regarding claim 1 (as interpreted given the 112f definitions), Lim discloses a display apparatus (Lim; see [0003]; Fig. 9, OLED display, or display apparatus 100; see [0159]) comprising: 
a plurality of pixels arranged in a pixel unit, wherein each of the plurality of pixels includes a light emitting unit and a driving transistor configured to drive the light emitting unit in response to a video signal applied to a gate electrode of the driving transistor, the light emitting unit and the driving transistor are electrically connected serially between a first voltage line and a second voltage line (Lim, Fig. 9, shows and describes a display apparatus 100 a display panel 110 formed a plurality of scan line GWn connected pixel circuits 115 also connected to data lines Dm, first power supply voltage ELVDD, second power supply voltage ELVSS, an initialization voltage VINIT, and a reference voltage VREF; see [0159]-[0160]; Fig. 7, shows and describes a pixel circuits 70 having a double-gate driving transistor TD and a light emitting device EL connected in series between the ELVDD and ELVSS voltage lines, a video signal or data line Dm inputting a video or DATA signal to the transistor TD first gate at node N1, a conductive second gate electrode at Node N2 under the first gate at node N1; see [0068]-[0070], [0104]-[0106], [0143]-[0144], [0152]-[0153]); 
a conductive layer arranged below the gate electrode of the driving transistor of at least one of the plurality of pixels (Lim, Fig. 3, shows and describes a conductive 
and a control unit configured to control the at least one of the plurality of pixels such that a voltage between the conductive layer and the second voltage line is changed 
Lim differs from the instant invention only in that Lim does not appear to explicitly disclose: changing a second gate electrode voltage to a variable level which adjusts the pixel’s luminous output, as might be implied by the clauses “a conductive layer arranged below the gate electrode” and “
However, in an analogous field of endeavor, Park discloses a display apparatus (Park; see [0003]) which 
changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage (Park, Fig. 3, discloses adjusting the drive transistor T2’s threshold voltage to a required levy by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see [0061], [0064]; one of ordinary skill in the art at the time of filing would have inferred the intent to adjust a pixel’s image or luminous output to produce a uniform output over all pixels from Park’s expressed intent to maintain the threshold voltage of an oxide thin-film transistor to prevent a deterioration of image quality resulting from non-uniform threshold voltages; see [0012]-[0014]). 

Regarding claim 2 (as interpreted given the objection to the claim and the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 
wherein the first voltage line is electrically connected to a first terminal of the driving transistor, and the second voltage line is electrically connected to a cathode electrode of the driving transistor (Lim, Fig. 7, shows a first voltage line ELVDD electrically connected to a driving transistor TD first terminal and a second voltage line ELVSS electrically connected to the light emitting device EL cathode). 
The motivation to combine presented prior applies equally here.
Regarding claim 3 (as interpreted given the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 

The motivation to combine presented prior applies equally here.
Regarding claim 4 (as interpreted given the 112f definitions), Lim and Park disclose the display apparatus according to claim 3, 
wherein the gate electrode and the second gate electrode are part of a dual-gate structure (Lim, describes a driving transistor TD having a double gate structure; see [0068]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5 (as interpreted given the objection to the claim and the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 
wherein the adjustment of luminance occurs while the light emitting unit of the at least one of the plurality of pixels emits light (Lim, Fig. 6, showing and describing the initialization of the adjustment period, PD1’ and PD2’, beginning prior to the end of the low-true emission control signal EM; see [0130]). 
The motivation to combine presented prior applies equally here.
Regarding claim 6 (as interpreted given the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 
wherein the control unit is further configured to apply a predetermined direct current voltage to the conductive layer such that the voltage between the conductive layer and the second voltage line is changed to perform the adjustment of luminance 
The motivation to combine presented prior applies equally here.
Regarding claim 8 (as interpreted given the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 
wherein the light emitting unit includes an organic electroluminescence device (Lim, Fig. 1, pixel circuit 10 containing an organic light-emitting diode, or an organic electroluminescence device EL; see [0064]). 
The motivation to combine presented prior applies equally here.
Regarding claim 9 (as interpreted given the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 
wherein the driving transistor of the at least one of the plurality of pixels includes a semiconductor layer (Lim, Fig. 3, driving transistor TD containing an active layer, or a semiconductor layer 22; see [0107]), 
the gate electrode of the driving transistor of the at least one of the plurality of pixels is disposed above the semiconductor layer, and the conductive layer is disposed below the semiconductor layer (Lim, Fig. 3, driving transistor TD having an active layer, 
The motivation to combine presented prior applies equally here. 
Regarding claim 10 (as interpreted given the 112f definitions), Lim and Park disclose the display apparatus according to claim 1, 
wherein the control unit is further configured to control the at least one of the plurality of pixels such that a potential of the conductive layer is changed to perform the adjustment of luminance (Lim, Figs. 6, 7, showing and describing an application of a VREF signal to a conductive layer, or bottom gate electrode at N2 which adjusts the threshold voltage of the pixel’s drive transistor; see [0124]; one of ordinary skill in the art at the time of filing would have inferred a resulting change in pixel luminance; Park, Fig. 3, discloses adjusting the drive transistor T2’s threshold voltage to a required levy by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see [0061], [0064]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11 (as interpreted given the 112f definitions), Lim discloses an electronic apparatus (Lim; see [0003]; an electronic apparatus, or any device having a display, such as a television, computer monitor, laptop, personal computer, digital camera, cellular phone, a smartphone, smart pad, personal digital assistants (PDA), portable multimedia players (PMP), MP3 player, navigation system, game console, video phone, etc.; see [0177]) comprising: 
a display apparatus (Lim; see [0003]; Fig. 9, OLED display, or display apparatus 100; see [0159]) including 

a conductive layer arranged below the gate electrode of the driving transistor of at least one of the plurality of pixels (Lim, Fig. 3, shows and describes a conductive layer, or bottom gate electrode 21 formed of a conductive material below a top or first gate electrode 25; see [0104]-[0106]); 
and a control unit configured to control the at least one of the plurality of pixels such that a voltage between the conductive layer and the second voltage line is changed 
Lim differs from the instant invention only in that Lim does not appear to explicitly disclose: changing a second gate electrode voltage to a variable level which adjusts the pixel’s luminous output, as might be implied by the clauses “a conductive layer arranged below the gate electrode” and “
However, in an analogous field of endeavor, Park discloses a display apparatus (Park; see [0003]) which 
changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage (Park, Fig. 3, discloses adjusting the drive transistor T2’s threshold voltage to a required levy by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see [0061], [0064]; one of ordinary skill in the art at the time of filing would have inferred the intent to adjust a pixel’s image or luminous output to produce a uniform output over all pixels from Park’s expressed intent to maintain the threshold voltage of an oxide thin-film transistor to prevent a deterioration of image quality resulting from non-uniform threshold voltages; see [0012]-[0014]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Lim’s electronic apparatus including a display apparatus containing a pixel circuit having a double gate driving transistor and a light emitting device connected in series between first and second voltage lines, a video or data signal input to the double gate driving transistor first gate, a conductive second gate electrode under the first gate, a control unit driving a control voltage VREF, different from the data signal, onto the conductive second gate electrode, with Park’s display apparatus which changes a 
Regarding claim 12 (as interpreted given the objection to the claim and the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the first voltage line is electrically connected to a first terminal of the driving transistor, and the second voltage line is electrically connected to a cathode electrode of the driving transistor (Lim, Fig. 7, shows a first voltage line ELVDD electrically connected to a driving transistor TD first terminal and a second voltage line ELVSS electrically connected to the light emitting device EL cathode). 
The motivation to combine presented prior applies equally here.
Regarding claim 13 (as interpreted given the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the conductive layer is a second gate electrode of the driving transistor of the at least one of the plurality of pixels (Lim, Fig. 3, shows and describes a conductive layer, or bottom gate electrode 21 formed of a conductive material below a top or first gate electrode 25; see [0104]-[0106]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14 (as interpreted given the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 13, 

The motivation to combine presented prior applies equally here. 
Regarding claim 15 (as interpreted given the objection to the claim and the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the adjustment of luminance occurs while the light emitting unit of the at least one of the plurality of pixels emits light (Lim, Fig. 6, showing and describing the initialization of the adjustment period, PD1’ and PD2’, beginning prior to the end of the low-true emission control signal EM; see [0130]). 
The motivation to combine presented prior applies equally here.
Regarding claim 16 (as interpreted given the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the control unit is further configured to apply a predetermined direct current voltage to the conductive layer such that the voltage between the conductive layer and the second voltage line is changed to perform the adjustment of luminance (Lim, Figs. 6, 7, showing and describing an application of a VREF signal to a conductive layer, or bottom gate electrode at N2 which adjusts the threshold voltage of the pixel’s drive transistor; see [0124]; one of ordinary skill in the art at the time of filing would have inferred a resulting change in pixel luminance; Park, Fig. 3, discloses adjusting the drive transistor T2’s threshold voltage to a required levy by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see [0061], [0064]). 

Regarding claim 18 (as interpreted given the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the light emitting unit includes an organic electroluminescence device (Lim, Fig. 1, pixel circuit 10 containing an organic light-emitting diode, or an organic electroluminescence device EL; see [0064]).  
The motivation to combine presented prior applies equally here.
Regarding claim 19 (as interpreted given the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the driving transistor of the at least one of the plurality of pixels includes a semiconductor layer (Lim, Fig. 3, driving transistor TD containing an active layer, or a semiconductor layer 22; see [0107]),
the gate electrode of the driving transistor of the at least one of the plurality of pixels is disposed above the semiconductor layer, and the conductive layer is disposed below the semiconductor layer (Lim, Fig. 3, driving transistor TD having an active layer, or a semiconductor layer 22 including electrodes 23 and 24, disposed between the higher gate electrode 25 layer and the lower electrodes 21 layer). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20 (as interpreted given the 112f definitions), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the control unit is further configured to control the at least one of the plurality of pixels such that a potential of the conductive layer is changed to perform the adjustment of luminance (Lim, Figs. 6, 7, showing and describing an application of a 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:
Libsch, Frank Robert et al., US 20040174349 A1, describes a display pixel circuit 300 having a double gate driving transistor T7 and a light emitting device 102 connected in series between the ground and VCA voltage lines, a video signal or data line 104 input to the transistor T7 first gate electrode 116, a conductive second gate electrode 138 over the first gate electrode 116, a display controller 720 driving a control voltage SW, different from the data line signal captured on capacitor CS, onto the conductive second gate electrode 138 (see Figs. 1, 7, and paragraphs 49, 47, 48, 53, 54, 86); 
s, onto the conductive second gate G2 to compensate the transistor TD threshold voltage (see Figs. 1, 2, and paragraphs 43, 44, 52).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael J Eurice/Primary Examiner, Art Unit 2693